Citation Nr: 1409540	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an initial compensable rating for a lumbar spine disability before July 23, 2012, and a rating higher than 10 percent from July 23, 2012.  

2.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1981 to February 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2010 and in September 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).  In the rating decision in June 2010 the RO granted service connection for a lumbar spine disability and assigned an initial noncompensable rating.  While on appeal, in a rating decision in September 2012, the RO increased the rating to 10 percent, effective July 23, 2012, and assigned a separate 20 percent rating for radiculopathy of the right lower extremity as a neurological manifestation of the lumbar spine disability.

In February 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

In February 2013, the Veteran testified that the lumbar spine disability had increased in severity since he was last examined by VA in July 2012.  The Veteran also testified that he received treatment by a private physician.  As the evidence suggests a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted. 




On the claim for increase for radiculopathy of the right lower extremity, the Veteran testified that he disagreed with the initial 20 percent rating.  As the RO has not yet had the opportunity to issue a statement of the case, the claim is remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of his lumbar spine disability. 

2.  Afford the Veteran a VA examination to determine the current severity of the lumbar spine disability.  

The examiner is asked to describe: 

i).  Range of motion in degrees of flexion, extension, rotation, and lateral flexion; and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement. 

ii).  Any objective neurological abnormalities; and, 

iii).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes.   

The Veteran's file must be available to the examiner for review.  



3.  After the development is completed, adjudicate the claim for a higher initial rating for the lumbar spine disability.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

4.  Furnish the Veteran a statement of the case on the claim for on initial rating higher than 20 percent for radiculopathy of the right lower extremity.  The Veteran must still timely file a substantive appeal after issuance of the statement of the case in order to perfect an appeal of the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


